Citation Nr: 0739015	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee, currently evaluated as 20 
percent disabling.	

2.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1992 to 
September 1995. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA), Regional Office 
(RO) which continued an evaluation of 20 percent for 
patellofemoral pain syndrome of the left knee and 10 percent 
for patellofemoral pain syndrome of the right knee.


FINDINGS OF FACT

1.  The service-connected lateral patellofemoral pain 
syndrome of the left knee is manifested by flexion to 130 
degrees and extension to zero degrees with no pain on 
repetitive use and a normal gait.  No more than moderate 
recurrent subluxation or instability is present.

2.  The service-connected lateral patellofemoral pain 
syndrome of the right knee is manifested by flexion to 130 
degrees and extension to zero degrees with no pain on 
repetitive use and a normal gait.  Objectively, no more than 
slight recurrent subluxation or instability is present. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for the service-connected patellofemoral pain 
syndrome of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2007). 

2.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected patellofemoral pain 
syndrome of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2007). 

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Arthritis due to trauma is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

II. Analysis

In this case, service connection for the veteran's bilateral 
patellofemoral pain syndrome was granted by a rating decision 
of January 1996.  A noncompensable rating was granted, 
effective September 12, 1995.  In a February 2000 rating 
decision, a 10 percent rating was assigned to both the left 
and right knees.  In June 2002, the left knee was increased 
from 10 to 20 percent disabling effective from April 18, 
2002.  The veteran's knee disabilities have been rated under 
Diagnostic Codes 5299-5257.

In June 2003, the RO received the veteran's informal claim 
seeking a higher evaluation for patellofemoral pain syndrome 
of the left and right knees.  The veteran essentially asserts 
that the 20 percent disability rating for the left knee and 
the 10 percent disability rating for the right knee do not 
accurately reflect the severity of his disabilities.  He 
contends that he has knee pain, which worsens in the winter.  
He also contends that because both knees "feel the same and 
hurt the same," the same disability rating should be 
assigned for both knees. 

On VA examination in June 2002, the veteran complained of 
pain when standing and sitting for longer then 15 minutes.  
Flexion on the left side was 95 degrees and on the right side 
was 120 degrees.  The examiner noted pain on the left side 
with active range of motion.  The veteran had no limited 
function when standing or sitting.  X-rays were normal.  The 
impression was petollofemoral pain syndrome, bilateral.  
Overall, the examiner found that the condition had a moderate 
effect on his work and daily activities.

Another VA examination was conducted in July 2003.  At that 
time, the veteran had a normal range of motion in both knees 
(0-140 degrees) and the examiner found no pain, fatigue, 
weakness, lack of endurance, or incoordination.  Drawer's 
test and McMurray's tests were normal.  X-rays were negative.  
The diagnoses remained the same.  The examiner stated that 
the functional effect of the conditions on the veteran's 
usual occupational and daily activity were normal. 

The veteran received his most recent VA examination in 
November 2006.  The veteran stated that the changes in the 
weather increase the aches and pains in his knees.  The 
veteran reported his baseline manifestations of pain at 7 or 
8.  He reported that his right knee buckles, with occurrences 
of swelling, stiffness fatigue and lack of endurance, but 
stated that his knees are stable.  The examiner reported that 
the veteran's gait was normal with normal anatomic landmarks 
of the knees without edema, effusion, weakness, redness or 
heat.  When the examiner palpated the medial and lateral 
patella it was positive for subjective tenderness with 
noticeable apprehension.  The examiner found that the veteran 
had active equal passive range of motion with no additional 
limitation by pain, fatigue, or lack of endurance following 
repetitive use.  He also had no abnormal movement or guarding 
of movement.  Bilateral knee flexion was to 130 degrees with 
extension to zero degrees.  Furthermore, the examiner found 
that there was no point were the pain ended or began, no arc 
pain motion, and no pain with repeat use.  The diagnosis was 
patellofemoral pain syndrome, bilateral, stable joints.

After carefully reviewing the pertinent evidence of record 
and applicable law and regulations, the Board finds that 
higher ratings for the veteran's left and right knee 
disabilities are not warranted.  

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Nonetheless, under this code, 
the veteran does not merit a higher rating for either knee.  
Although the veteran complains of locking, difficulty 
ambulating stairs and pain, clinical findings show that the 
right and left knees are stable and that McMurray's and 
Drawer's tests are normal.  Thus, no more than a 20 percent 
rating for the left knee and a 10 percent rating for the 
right knee are warranted.

Additionally, a higher rating is not warranted under 
Diagnostic Code 5258.  Under that Diagnostic Code, dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion into the joint, warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  There is no 
evidence of record showing a dislocated semilunar cartilage 
of either knee.  Therefore the veteran would not merit a 
higher rating under this code. 

The veteran's range of motion findings also do not meet the 
criteria for the assignment of a higher rating.  Diagnostic 
Codes 5260 and 5261 are utilized to rate limitation of 
flexion and extension of the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
limitation of flexion of the knee to 60 degrees warrants a 
noncompensable evaluation, limitation of flexion to 45 
degrees warrants a 10 percent rating, limitation of flexion 
to 30 degrees warrants a 20 percent evaluation and limitation 
of flexion to 15 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, examination 
findings from 2002 through 2006 show that the veteran's 
bilateral knee flexion has not been, and is not, limited to 
more than 130 degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Again, an increased rating is not 
warranted in this regard.  VA examination reports show that 
the veteran's extension has been and remains to zero degrees. 

The Board acknowledges that the evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this regard, the Board has considered 
whether a higher rating may be assigned on this basis by 
reviewing the veteran's VA examination reports.  The June 
2002 VA examination report shows there was no limited 
function and notes pain on the left at the end of active 
range of motion.  The July 2003 VA examination report shows 
that the veteran has no limited function in either knee and 
states that the functional effect on the veteran's daily 
activities are minimal.  The November 2006 VA examination 
report shows no limitation by pain, fatigue, or lack of 
endurance.  Therefore, in spite of the veteran's subjective 
complaints, no additional compensation is warranted in this 
regard.  The veteran's functional loss due to pain is 
adequately compensated in the currently assigned 20 percent 
rating for the left knee and 10 percent rating for the right 
knee.  

It is also noted that separate ratings are warranted if the 
veteran has instability (under DC 5257) apart from arthritis 
(under DC 5003) causing limitation of motion.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGPREC 9-98 (August 14, 1998).  It is also possible to 
receive separate ratings for limitation of flexion (DC 5260) 
and limitation of extension (DC 5261) for disability of the 
same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  The 
veteran's disability pictures do not meet the criteria 
however.  Although the veteran has moderate and slight 
instability of the left and right knee, respectively, his 
range of motion findings do not meet the schedular criteria 
for noncompensable evaluations.  As noted above, Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation and under 
Diagnostic Code 5261, limitation of extension of the knee to 
5 degrees warrants a noncompensable evaluation.  As such, 
separate ratings are not warranted.  It is also noted that x-
ray findings are normal.

As demonstrated above, the veteran's currently assigned 
ratings are appropriate, and the criteria for the assignment 
of ratings in excess of 20 percent for the left knee and 10 
percent for the right knee are not met.  The veteran's appeal 
is denied. 

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and that VA 
will request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2005.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for an increased rating, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private examiners and 
hospitals.  The VCAA letter of May 2005 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.

Notwithstanding this belated notice, the Board determines 
that there was no prejudice to the veteran because the claim 
was readjudicated in September 2005.  The veteran thus was 
not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the 
January 2004 decision, the Board determines that the veteran 
is not prejudiced, because he had a meaningful opportunity to 
participate effectively in the readjudication of his claim in 
November 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  VA also provided 
the veteran with three VA examinations in connection with his 
claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to an increased rating in excess of 20 percent 
for patellofemoral pain syndrome of the left knee is denied.

Entitlement to an increased rating in excess of 10 percent 
for patellofemoral pain syndrome of the right knee is denied.
	



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


